 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
      PRISCELLA SAINTAL-SMITH,
 8                                                           Case No.: 2:18-cv-01478-APG-DJA
             Plaintiff(s),
 9                                                                         ORDER
      v.
10
      ALBERTSON’S, LLC, et al.,
11
             Defendant(s).
12
            Pursuant to 28 U.S.C. § 1915 Plaintiff is proceeding in this action pro se and has been
13
     granted authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF No. 5). The
14
     Court granted Plaintiff leave to proceed on the Amended Complaint on October 16, 2019. (ECF
15
     No. 8). It further ordered her to furnish the U.S. Marshal with the required Form USM-285 within
16
     twenty days in order to serve Defendant. (Id.).
17
            On March 30, 2020, Plaintiff filed a Motion to Extend Time to Serve (ECF No. 21).
18
     Plaintiff seeks yet another extension, of 45 days, to provide the U.S. Marshal with the required
19
     Form USM-285 for service of her Amended Complaint. The Court will grant her an extension of
20
     forty-five days from today under these circumstances.
21
            Plaintiff also filed a Motion for Production of Documents (ECF No. 20) on March 30,
22
     2020. Plaintiff appears to request a new copy of the USM-285 form as she was incarcerated and
23
     has moved addresses. However, the Court already provided Plaintiff with the link to access the
24
     document and will do so again in this order. To the extent that Plaintiff is requesting any other
25
     documents, her motion is denied.
26
            IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to Serve (ECF No.
27
     21) is granted.
28

                                                       1
 1         IT IS FURTHER ORDERED that Plaintiff shall have forty-five days in which to furnish
 2 the U.S. Marshal with the required Form USM-285. 1 Within twenty days after receiving from
 3 the U.S. Marshal a copy of the Form USM-285, showing whether service has been
 4 accomplished, Plaintiff must file a notice with the court identifying whether defendant was
 5 served. If Plaintiff wishes to have service again attempted on an unserved defendant, a motion
 6 must be filed with the Court identifying the unserved defendant and specifying a more detailed
 7 name and/or address for said defendant, or whether some other manner of service should be
 8 attempted.
 9         IT IS FURTHER ORDERED that Plaintiff’s Motion for Production of Documents (ECF
10 No. 20) is granted in part and denied in part. To effectuate service, Plaintiff must complete the
11 required Form USM-285 accessible at the following link:
12 www.usmarshals.gov/process/usm285.pdf.
13         Dated: March 31, 2020
14                                                       ___________________________________
                                                         DANIEL J. ALBREGTS
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28         1
               The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

                                                    2
